DETAILED ACTION
Claims 1-28 are pending in this application. Claims 1-13 and 27 have been withdrawn. Claims 14-26 and 28 are being examined on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 1-13 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 21, 25-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al., (hereinafter ‘Pearson’, U.S. PGPub. No. 2010/0256628) in view of Bloom (hereinafter ‘Bloom’, U.S. Pat. 9,131,980) and Simon et al., (hereinafter ‘Simon’, U.S. Pat. 8,401,650).
Regarding claim 14, Pearson (Figs. 4-5D) discloses a system for ablating bodily tissue of a patient, comprising: a high-voltage electrical generator (32) configured to provide electrical pulses of at least 500 volts ([0040]); an ablation catheter (IRE device 30) that includes a catheter shaft and an expandable membrane (electrode balloon 36), the expandable membrane (36) attached to the catheter shaft at a distal section of the catheter shaft (30; [0036]; Fig. 5A); wherein the expandable membrane (36) has an inner surface and an outer surface (as broadly claimed, balloon 36 would necessarily have an inner surface and an outer surface), the inner surface defining an interior space of the expandable membrane (see inflated balloon 36 in Fig. 5C. the inner surface defining an interior space of balloon 36); wherein the catheter shaft (30) includes a lumen that extends from a proximal section of the catheter shaft to an orifice that fluidly couples the lumen with the interior space of the expandable membrane (see deflated IRE electrode balloon in Fig. 5B and inflated IRE electrode balloon in Fig. 5C; [0036], “Prior to application of IRE energy, the IRE power source (32) is powered on, the electrode balloon (36) is inflated as shown in FIG. 5C. The expansion of the balloon results in a partial increase in bronchial airway diameter.”; It naturally follows that the IRE device 30 includes a lumen that extends from a proximal section of the catheter shaft to an orifice that fluidly couples the lumen with the interior space of the expandable membrane such that the balloon may be inflated to the expanded state); the ablation catheter also including a plurality of flexible splines (electrodes 37; see [0041] for electrodes having parallel tines), each including an outward-facing surface and an inward- facing surface (as broadly claimed, the tines of the electrodes 37 would necessarily include an outward-facing surface and an inward- facing surface, respectively); the ablation catheter further including a plurality of electrodes (37), wherein each electrode of the plurality of electrodes is disposed on an outward-facing surface of a flexible spline of the plurality of flexible splines (Figs. 5B-5C). Pearson further discloses a fluid injected into the lumen to expand the expandable membrane (Fig. 5C; [0036]), and wherein the outer surface of the expandable membrane (36) contacts the inward-facing surfaces of each flexible spline of the plurality of flexible splines (see Fig. 5C; [0041], tines). 
Pearson is silent regarding wherein each electrode of the plurality of electrodes is electrically coupled to the high-voltage electrical generator by a respective electrical conductor.
However, in the same field of endeavor, Bloom (Figs. 1-4) discloses a similar system comprising an expandable membrane (balloon 130) including a plurality of electrodes (140). Bloom teaches, “[i]n some embodiments, proximal ends of electrodes 140 can be individually electrically coupled to one or more power sources… The power source(s) can be configured to selectively energize each electrode 140 independently of other electrodes 140.” (col. 11, ll. 53-59), thereby improving control and increasing versatility of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Pearson to include wherein each electrode of the plurality of electrodes is electrically coupled to the high-voltage electrical generator by a respective electrical conductor, as taught by Bloom in order to provide selective energization of each electrode, independently of the other electrodes, (col. 11, ll. 53-59), thereby improving control and increasing versatility of the device. 
Although Pearson discloses a fluid to expand the expandable membrane, Pearson in view of Bloom are silent regarding a fluid having an electrical conductivity of not more than 0.01 Siemens per meter. 
However, in the same field of endeavor, Simon (Figs. 1A-3) teaches a similar system (exemplary device 100) for selectively applying electrical energy to body tissue including an inflatable balloon (102) and an electrode (110). The balloon (102) is inflated with an electrically conductive fluid having a threshold conductivity to provide a suitable conductive path between the electrode (110) and the outer wall of the balloon (102). Simon teaches, “[t]he electrical conductivity of the fluid (in units of milliSiemans per centimeter or mS/cm) will typically be between about 1 mS/cm and 200 mS/cm and will usually be greater than 10 mS/cm, preferably will be greater than 20 mS/cm and more preferably greater than 50 mS/cm. In one embodiment, the electrically conductive fluid is isotonic saline, which has a conductivity of about 17 mS/cm” (col. 9, line 57 - col. 10, line 1). Simon teaches various levels of salinity and ionic concentrations, and further teaches “modifications to the concentration and the chemical make-up of the fluid may be determined through simple experimentation by skilled artisans” (col. 10, ll. 8-11). It is well known in the art (as can be in Simon) to provide fluids of differing electrical conductivity in order to influence the application of energy to body tissue and achieve a desired therapeutic result. As can be seen in Simon, the electrical conductivity of the fluid is a result effective variable which influences the amount of energy applied and changes the tissue effect, thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by Pearson in view of Bloom to have any desired an electrical conductivity as taught by Simon, including an electrical conductivity of not more than 0.01 Siemens per meter, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233. 
Regarding claim 21, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14, but are silent regarding wherein the expandable membrane has an electrical conductivity of not more than 0.01 Siemens per meter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the expandable membrane as taught by Pearson in view of Bloom and Simon to provide wherein the expandable membrane has an electrical conductivity of not more than 0.01 Siemens per meter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding claim 25, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14. Bloom further discloses wherein prior to the fluid being injected into the lumen to expand the expandable membrane (Fig. 5C), a distal portion of the ablation catheter is located at the targeted tissue site (as best illustrated in Fig. 5B).
In view of the prior modification of Pearson in view of Bloom and Simon, Pearson in view of Bloom and Simon teach a distal portion of the ablation catheter capable of being positioned at any desired location in the patient, including at least one of an ostium of a pulmonary vein of the patient or at an antrum of a pulmonary vein of the patient. It is noted that a recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 25. 
Regarding claim 26, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14. Bloom further discloses wherein prior to the fluid being injected into the lumen to expand the expandable membrane (Fig. 5C), a distal portion of the ablation catheter is located in a targeted tissue site (as best illustrated in Fig. 5B).
In view of the prior modification of Pearson in view of Bloom and Simon, Pearson in view of Bloom and Simon teach a distal portion of the ablation catheter capable of being positioned at any desired location in the patient, including wherein prior to the fluid being injected into the lumen to expand the expandable membrane, a distal portion of the ablation catheter is located in a left atrium of the patient. It is noted that a recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 26.
Regarding claim 28, Pearson (Figs. 4-5D) discloses a system for ablating bodily tissue of a patient, comprising: a high-voltage electrical generator (32) configured to provide electrical pulses of at least 500 volts ([0040]); an ablation catheter (IRE device 30) that includes a catheter shaft and an expandable membrane (electrode balloon 36), the expandable membrane (36) attached to the catheter shaft at a distal section of the catheter shaft (30; [0036]; Fig. 5A); wherein the expandable membrane (36) has an inner surface and an outer surface (as broadly claimed, balloon 36 would necessarily have an inner surface and an outer surface), the inner surface defining an interior space of the expandable membrane (see inflated balloon 36 in Fig. 5C. the inner surface defining an interior space of balloon 36); the ablation catheter also including a plurality of flexible splines (electrodes 37; see [0041] for electrodes having parallel tines), each including an outward-facing surface and an inward- facing surface (as broadly claimed, the tines of the electrodes 37 would necessarily include an outward-facing surface and an inward- facing surface, respectively); the ablation catheter further including a plurality of electrodes (37), wherein each electrode of the plurality of electrodes is disposed on an outward-facing surface of a flexible spline of the plurality of flexible splines (Figs. 5B-5C). Pearson further discloses a fluid injected into the lumen to expand the expandable membrane when provided to the interior space of the expandable membrane (Fig. 5C; [0036]), and wherein the outer surface of the expandable membrane (36) contacts the inward-facing surfaces of each flexible spline of the plurality of flexible splines (see Fig. 5C; [0041], tines).
Pearson is silent regarding wherein each electrode of the plurality of electrodes is electrically coupled to the high-voltage electrical generator by a respective electrical conductor.
However, in the same field of endeavor, Bloom (Figs. 1-4) discloses a similar system comprising an expandable membrane (balloon 130) including a plurality of electrodes (140). Bloom teaches, “[i]n some embodiments, proximal ends of electrodes 140 can be individually electrically coupled to one or more power sources… The power source(s) can be configured to selectively energize each electrode 140 independently of other electrodes 140.” (col. 11, ll. 53-59), thereby improving control and increasing versatility of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Pearson to include wherein each electrode of the plurality of electrodes is electrically coupled to the high-voltage electrical generator by a respective electrical conductor, as taught by Bloom in order to provide selective energization of each electrode, independently of the other electrodes, (col. 11, ll. 53-59), thereby improving control and increasing versatility of the device. 
Although Pearson discloses a fluid to expand the expandable membrane, Pearson in view of Bloom are silent regarding a fluid having an electrical conductivity of not more than 0.01 Siemens per meter. 
However, in the same field of endeavor, Simon (Figs. 1A-3) teaches a similar system (exemplary device 100) for selectively applying electrical energy to body tissue including an inflatable balloon (102) and an electrode (110). The balloon (102) is inflated with an electrically conductive fluid having a threshold conductivity to provide a suitable conductive path between the electrode (110) and the outer wall of the balloon (102). Simon teaches, “[t]he electrical conductivity of the fluid (in units of milliSiemans per centimeter or mS/cm) will typically be between about 1 mS/cm and 200 mS/cm and will usually be greater than 10 mS/cm, preferably will be greater than 20 mS/cm and more preferably greater than 50 mS/cm. In one embodiment, the electrically conductive fluid is isotonic saline, which has a conductivity of about 17 mS/cm” (col. 9, line 57 - col. 10, line 1). Simon teaches various levels of salinity and ionic concentrations, and further teaches “modifications to the concentration and the chemical make-up of the fluid may be determined through simple experimentation by skilled artisans” (col. 10, ll. 8-11). It is well known in the art (as can be in Simon) to provide fluids of differing electrical conductivity in order to influence the application of energy to body tissue and achieve a desired therapeutic result. As can be seen in Simon, the electrical conductivity of the fluid is a result effective variable which influences the amount of energy applied and changes the tissue effect, thereby optimizing the treatment volume of the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by Pearson in view of Bloom to have any desired an electrical conductivity as taught by Simon, including an electrical conductivity of not more than 0.01 Siemens per meter, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art”, In re Aller, 105 USPQ 233.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Bloom and Simon as applied to claim 14 above, and further in view of Salahieh et al., (hereinafter ‘Salahieh’, U.S. Pat. 8,295,902).
Regarding claim 15, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14, but are silent regarding wherein the expandable membrane has a thickness of not more than 200 microns.
However, in the same field of endeavor, Salahieh (Figs. 18A-18M) teaches a similar system comprising an expandable membrane (34) which “can be constructed of a thin, non-extensible polymer film such as polyester or other flexible thermoplastic or thermosetting polymer film. In one embodiment the flexible membrane 34 can be 0.001'' to 0.002'' in thickness to provide sufficient burst strength and allow for foldability” (col. 21, ll. 47-52), thereby increasing safety and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the expandable membrane as taught by Pearson in view of Bloom and Simon to have a thickness of not more than 200 microns, as taught by Salahieh in order to provide sufficient burst strength and allow for foldability” (col. 21, ll. 47-52), thereby increasing safety and ease of use.
Regarding claim 16, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 15, but are silent regarding wherein the expandable membrane has a thickness of not more than 50 microns.
However, in the same field of endeavor, Salahieh (Figs. 18A-18M) teaches a similar system comprising an expandable membrane (34) which “can be constructed of a thin, non-extensible polymer film such as polyester or other flexible thermoplastic or thermosetting polymer film. In one embodiment the flexible membrane 34 can be 0.001'' to 0.002'' in thickness to provide sufficient burst strength and allow for foldability” (col. 21, ll. 47-52), thereby increasing safety and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the expandable membrane as taught by Pearson in view of Bloom and Simon to have a thickness of not more than 50 microns, as taught by Salahieh in order to provide sufficient burst strength and allow for foldability” (col. 21, ll. 47-52), thereby increasing safety and ease of use.
Claims 17, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Bloom and Simon as applied to claim 14 above, and further in view of Bloom.
Regarding claim 17, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14. Although Pearson discloses wherein the fluid is injected into the lumen to expand the expandable membrane, and wherein the fluid remains within at least one of the interior space of the expandable membrane or the lumen for a duration of electrical energy delivery by the high- voltage electrical generator (see deflated IRE electrode balloon in Fig. 5B and inflated IRE electrode balloon in Fig. 5C; [0036], “Prior to application of IRE energy, the IRE power source (32) is powered on, the electrode balloon (36) is inflated as shown in FIG. 5C. The expansion of the balloon results in a partial increase in bronchial airway diameter.”; It naturally follows that the IRE device 30 includes a lumen that extends from a proximal section of the catheter shaft to an orifice that fluidly couples the lumen with the interior space of the expandable membrane such that the balloon may be inflated to the expanded state), Pearson in view of Bloom and Simon are silent regarding wherein the injected fluid is a fixed volume. 
However, in the same field of endeavor, Bloom (Figs. 1-4) further teaches a similar expandable membrane (balloon 130) that can be inflated via inflation fluid applied through a lumen (114), through an opening (116), and into the interior chamber (132) (col. 9, ll. 8-21). Bloom teaches, “[i]n some embodiments cooled inflation fluid can be circulated through the interior of balloon 130 while maintaining the same inflation (i.e., fluid pressure) of balloon 130, in order to sustain a cooling effect.” (col. 17-21, thereby maintaining a fix volume). Further, variation in the inflation amount of the expandable membrane (130) can influence and change the extent to which the electrodes bend, wherein a greater inflation amount can result in a greater degree of bend (col. 15, ll. 56-67), thereby effecting the desired tissue effect and electrode tissue integration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the system as taught by Pearson in view of Bloom and Simon to further include wherein the injected fluid is a fixed volume, as taught by Bloom, in order to influence and change the extent to which the electrodes bend, thereby effecting the desired tissue effect and electrode tissue integration.
Regarding claim 19, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14, but are silent regarding wherein the fluid is non-circulatory.
However, in the same field of endeavor, Bloom (Figs. 1-4) further teaches various balloon configurations, including wherein the balloon may comprise either porous or non-porous material (see col. 4, ll. 26-28 for porous material variation). The porous material would necessarily provide a configuration wherein the fluid is non- circulatory, as the fluid passes out of the balloon instead of being recirculated for subsequent use (col. 6, ll. 51-61 for weeping balloon, i.e. the fluid would not be recirculated within the balloon, but instead flows out of the balloon), thereby allowing the surrounding area to be flushed out and cleared of blood and debris. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Pearson in view of Bloom and Simon, such that the fluid is non-circulatory, as taught by Bloom. By providing a porous balloon configuration, the user may advantageously flush out and clear the surrounding area of blood and debris.
Regarding claim 24, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14, but are silent regarding wherein the fluid is selected from the group consisting of deionized water, nitrogen, carbon dioxide, and helium.
However, in the same field of endeavor,  Bloom (Figs. 1-4) further teaches a similar system comprising an expandable member (130) that can be inflated via an inflation fluid wherein the fluid is selected from the group consisting of deionized water, nitrogen, carbon dioxide, and helium. (col. 14, ll. 50-53, “The fluid for expelling through electrodes 140 and/or for filling balloon 130 may also comprise an electrically non-conductive fluid (e.g., deionized water and lactated ringers)”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by  Pearson in view of Bloom and Simon, such that the fluid is deionized water. This modification would have merely comprised a simple substitution of one well known fluid for another in order to produce a predictable result, MPEP 2143(I)(B).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Bloom and Simon as applied to claim 14 above, and further in view of Bloom and Salahieh. 
Regarding claim 18, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14. Although Pearson discloses wherein the fluid is injected into the lumen to expand the expandable membrane, and wherein the fluid remains within at least one of the interior space of the expandable membrane or the lumen for a duration of electrical energy delivery by the high- voltage electrical generator (see deflated IRE electrode balloon in Fig. 5B and inflated IRE electrode balloon in Fig. 5C; [0036], “Prior to application of IRE energy, the IRE power source (32) is powered on, the electrode balloon (36) is inflated as shown in FIG. 5C. The expansion of the balloon results in a partial increase in bronchial airway diameter.”; It naturally follows that the IRE device 30 includes a lumen that extends from a proximal section of the catheter shaft to an orifice that fluidly couples the lumen with the interior space of the expandable membrane such that the balloon may be inflated to the expanded state), Pearson in view of Bloom and Simon are silent regarding wherein the injected fluid is a fixed volume. 
However, in the same field of endeavor, Bloom (Figs. 1-4) further teaches a similar expandable membrane (balloon 130) that can be inflated via inflation fluid applied through a lumen (114), through an opening (116), and into the interior chamber (132) (col. 9, ll. 8-21). Bloom teaches, “[i]n some embodiments cooled inflation fluid can be circulated through the interior of balloon 130 while maintaining the same inflation (i.e., fluid pressure) of balloon 130, in order to sustain a cooling effect.” (col. 17-21, thereby maintaining a fix volume). Further, variation in the inflation amount of the expandable membrane (130) can influence and change the extent to which the electrodes bend, wherein a greater inflation amount can result in a greater degree of bend (col. 15, ll. 56-67), thereby effecting the desired tissue effect and electrode tissue integration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the system as taught by Pearson in view of Bloom and Simon to further include wherein the injected fluid is a fixed volume, as taught by Bloom, in order to influence and change the extent to which the electrodes bend, thereby effecting the desired tissue effect and electrode tissue integration.
Further, Pearson in view of Bloom and further in view of Simon and Bloom are silent regarding wherein the expandable membrane has a thickness of not more than 50 microns.
However, in the same field of endeavor, Salahieh (Figs. 18A-18M) teaches a similar system comprising an expandable membrane (34) which “can be constructed of a thin, non-extensible polymer film such as polyester or other flexible thermoplastic or thermosetting polymer film. In one embodiment the flexible membrane 34 can be 0.001'' to 0.002'' in thickness to provide sufficient burst strength and allow for foldability” (col. 21, ll. 47-52), thereby increasing safety and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the expandable membrane as taught by Pearson in view of Bloom and further in view of Simon and Bloom to have a thickness of not more than 50 microns, as taught by Salahieh in order to provide sufficient burst strength and allow for foldability” (col. 21, ll. 47-52), thereby increasing safety and ease of use.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Bloom and Simon as applied to claim 14 above, and further in view of Viswanathan et al., (hereinafter “Viswanathan”, U.S. PGPub. No. 2019/0231421). 
Regarding claim 20, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14. Although Pearson discloses a high-voltage electrical generator configured to provide electrical pulses of at least 500 volts ([0040]), Pearson in view of Bloom and Simon are silent regarding wherein the electrical pulses of at least 500 volts are rectangular pulses.
However, in the same field of endeavor, Viswanathan teaches a similar system capable of providing various electrical pulses, including “a pulsed voltage waveform in the form of a sequence of rectangular double pulses, with each pulse, such as the pulse (2100) being associated with a pulse width or duration.” ([0339]; Fig. 21). Viswanathan teaches “[i]n some embodiments, such as for irreversible electroporation applications, the height of each pulse (2100) or the voltage amplitude of the pulse (2100) can be in the range from about 400 volts, about 1,000 volts, about 5,000 volts, about 10,000 volts, about 15,000 volts, including all values and sub ranges in between.” ([0339]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Pearson in view of Bloom and Simon to include wherein the electrical pulses of at least 500 volts are rectangular pulses. This modification would have merely comprised a simple modification of one well known electrical pulse shape for another in order to produce a predictable result, MPEP 2143(I)(B).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Bloom and Simon as applied to claim 14 above, and further in view of Chen EA, (hereinafter ‘Chen’). Thermal protection with 5% dextrose solution blanket during radiofrequency ablation. Cardiovasc Intervent Radiol. 2006 Nov-Dec;29(6):1093-6. doi: 10.1007/s00270-004-6216-2. PMID: 16802079; PMCID: PMC2443416.
Regarding claims 22 and 23, Pearson in view of Bloom and Simon teach all of the limitations of the system according to claim 14, but are silent regarding wherein the fluid is a dextrose solution of not more than 30% dextrose in water and wherein the fluid is D5W.
However, in the same field of endeavor, Chen teaches the use of 5% dextrose water (D5W) solution in order to provide insulation and minimize injury to sensitive anatomy, such as the bowel or nerves during radio frequency ablation. Chen teaches that although both saline and D5W serve as a reservoir for heat, D5W is advantageous over saline in that it provides thermal protection and may reduce unintended injury of adjacent organs during heat deposition, thereby increasing safety and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by Pearson in view of Bloom and Simon such that the fluid is a dextrose solution of not more than 30% dextrose in water and wherein the fluid is D5W, as taught by Chen in order to provide thermal protection and reduce unintended injury of adjacent organs during heat deposition, thereby increasing safety and control. Further, this modification would have merely comprised a simple substitution of one well known fluid for another in order to produce a predictable result, MPEP 2143(I)(B).
Response to Arguments
Applicant’s arguments, see Remarks, filed September 26, 2022, with respect to the rejection(s) of claim(s) 14-26 and 28 under  35 U.S.C. 103 as being unpatentable over Bloom (U.S. Pat. 9,131,980) in view of Simon et al., (U.S. Pat. 8,401,650) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pearson et al., (U.S. PGPub. No. 2010/0256628) in view of Bloom (U.S. Pat. 9,131,980) and Simon et al., (U.S. Pat. 8,401,650).
It is the Examiners position that Pearson in view of Bloom and Simon teach each and every limitation of the systems according to claim 14 and 28. See rejection above for further clarification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794